Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-15-00568-CV

                         Marisol QUIROZ and Christopher Robles,
                                      Appellants

                                             v.

                                Stephanie Reyner FLORES,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2013-CVT-001327-D1
                         Honorable Jose A. Lopez, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appellants’ motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellants Marisol
Quiroz and Christopher Robles.

       SIGNED November 25, 2015.


                                              _________________________________
                                              Karen Angelini, Justice